      Case 6:19-cv-00023-RSB-BWC Document 10 Filed 06/02/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 JOSEPH HALL, JR.,

                Plaintiff,                                 CIVIL ACTION NO.: 6:19-cv-23

        v.

 GEORGIA STATE PRISON OFFICIALS, et
 al.,

                Defendants.

                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 9). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiff’s monetary damages claims against

Defendant Deal and all other Defendants in their official capacities and Plaintiff’s request for the

Court to fire or reprimand Defendants Hutchinson, Chambers, Sistrunk, and Michell. Plaintiff’s

Eighth Amendment claims against Defendants Hutchinson, Chambers, Michell, Sistrunk,

Williams, Powell, and Cook and his injunctive relief claim for a transfer against Defendant Deal

remain pending. (Doc. 8.)

       SO ORDERED, this 2nd day of June, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
